Citation Nr: 1014976	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  08-24 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Basic eligibility for Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code.



ATTORNEY FOR THE BOARD

J. Connolly, Counsel







INTRODUCTION

The Veteran served on active duty from July 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDING OF FACT

1.  The Veteran has been awarded Chapter 35 entitlement 
effective July 3, 2008, as he has a service-connected 
disability which is permanent in nature.  

2.  The appellant is the daughter of the Veteran.  

3.  The appellant was born in July 1981; she reached her 26th 
birthday before the effective date of a finding of permanent 
and total service-connected disability.


CONCLUSION OF LAW

The basic eligibility criteria for DEA benefits under Chapter 
35, Title 38, United States Code have not been met.  38 
U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
21.3021, 21.3040, 21.3041 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.


DEA Benefits

For the purposes of educational assistance under Chapter 35, 
the child or surviving spouse of a veteran will have basic 
eligibility if the following conditions are met: (1) The 
veteran was discharged from service under conditions other 
than dishonorable, or died in service; and (2) the veteran 
has a permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) the veteran died 
as a result of a service-connected disability.  38 U.S.C.A. 
§§ 3501, 3510, 3512; 38 C.F.R. §§ 3.807(a), 21.3021, 21.3030, 
21.3040, 21.3041.

In April 2008, the appellant applied for DEA benefits as the 
child of the Veteran.  She verified that she was born in July 
1981.  She attained the age of 26 years in July 2007.  

In a February 2009 decision, the RO awarded Chapter 35 
entitlement effective July 3, 2008 as it was determined that 
the Veteran has a service-connected disability which is 
permanent in nature.  

Eligibility for Chapter 35 benefits requires that the 
appellant must not reach his/her 26th birthday on or before 
the effective date of a finding of permanent and total 
service-connected disability.  38 C.F.R. § 21.3040(c).  The 
Board has carefully reviewed the record, and notes that it is 
undisputed that the appellant reached her 26th birthday in 
July 2007, prior to the currently assigned July 2008 
effective date of the Veteran's permanent and total service-
connected disability rating.  Accordingly, the appellant is 
simply not eligible for Chapter 35 educational assistance at 
this time.

In addition, the appellant has not shown, nor is the Board 
aware of any basis to exempt her from application of this 
regulation.  For example, under 38 C.F.R. § 21.3041(a), the 
basic beginning date of eligibility for educational 
assistance is normally the date the child reaches age 18, or 
the date of the child's completion of secondary schooling, 
whichever occurs first.  The basic ending date for 
educational assistance is the date of the child's 26th 
birthday.  38 C.F.R. § 21.3041(c)).

The beginning date for eligibility for benefits may be tolled 
if the effective date of the finding of permanent and total 
disability is prior to the child's 18th birthday, but the 
veteran does not receive notice of this rating until after 
the child becomes 18.  38 C.F.R. § 21.3041(a)(2)(i).  That is 
not the case here.  

Also, the beginning date may be extended if the permanent and 
total disability rating is assigned after the child reaches 
18, but before the child turns 26 years of age.  38 C.F.R. § 
21.3041(a)(2)(ii).  That also is not the case here.

In sum, the appellant turned 26 before the effective date of 
the finding of permanent and total disability of the Veteran, 
so neither of these exceptions to toll the basic beginning 
date for eligibility for educational assistance is applicable 
in this case.

The basic ending date for eligibility for educational 
assistance may also be tolled in certain situations.  Under 
38 C.F.R. § 21.3041(d), the ending date for eligibility for 
educational assistance may be modified for up to eight years 
beyond the qualifying event, but in no case beyond the date 
the child reaches age 31.  In order to modify the ending 
date, however, the qualifying event must occur between the 
time the child reaches age 18 and when the child reaches age 
26, and not thereafter.  See 38 C.F.R. § 21.3041(d).  In this 
case, the basic ending date for eligibility for educational 
assistance cannot be modified, again because the appellant 
had already reached the age of 26 at the time of the award of 
permanent and total disability to the Veteran.

While the Board is aware of the appellant's desire to use DEA 
benefits, the regulatory criteria and legal precedent 
governing eligibility for the receipt of Chapter 35 
educational assistance benefits are clear and specific, and 
the Board is bound by these criteria.  38 U.S.C.A. § 7104(c); 
38 C.F.R. § 19.5.  Therefore, the Board must find that the 
appellant is simply not eligible to receive educational 
assistance benefits under Chapter 35 as a matter of law.  See 
Sabonis, 6 Vet. App. 426.  Where the law, rather than the 
facts, is dispositive, the benefit of the doubt provisions as 
set forth in 38 U.S.C.A. § 5107(b) are not for application.


ORDER

Basic eligibility for DEA benefits under Chapter 35, Title 
38, United States Code, is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


